DETAILED ACTION
This action is responsive to Applicant’s response to restriction dated 10/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I and Species B, corresponding to claims 1-3, 6-14, and 17-19, in the reply filed on 10/22/2021 is acknowledged.  The traversal is on the ground(s) that the previous Examiner did not establish that a “serious” search and examination burden exists. This is not found persuasive because the previous Examiner provided three objective reasons for why they believed the burden to be serious (see pg. 2 of the Office Action dated 8/23/2021).
The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 4-5, 15-16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US Pub. 2004/0149214).
Regarding claim 1, Hirose teaches an apparatus for processing substrates ([0051] and Figs. 6-7, entirety), comprising: 
a process chamber ([0052] and Fig. 6, chamber #41) with a process volume (Fig. 6, internal volume above substrate #46); 
a conductance liner ([0056] and Fig. 6, deposit shield #50) surrounding the process volume (see Fig. 6), the conductance liner having at least one fixed portion and a movable portion ([0056] and Figs. 6-7, fixed portion #50 and movable shutter #49), the movable portion configured to expose a substrate transfer slot in a wall of the process chamber ([0058] and Fig. 6, shutter #49 raises/lowers to open carrier port #47 for substrate transfer); and 
a lifting assembly ([0058] and Figs. 6-7, driving shaft #51 with air cylinder #52) with an actuator attached to the movable portion of the conductance liner ([0058] and 

Regarding claim 2, Hirose teaches wherein the at least one fixed portion of the conductance liner has a first horizontal portion at a top of the process chamber (see annotated Fig. 6 below) and the movable portion of the conductance liner has a vertical portion (see below, vertical portion (MP)) and a second horizontal portion (see below), the vertical portion configured to interact with the fixed portion when the movable portion is raised and the second horizontal portion configured to interact with an edge ring ([0062] and Figs. 6 and 8A-B, evacuation plate #56) when the movable portion is raised (as depicted in Fig. 6 and 8A-B) to complete an RF ground return path within the process chamber ([0062] and Fig. 8B, forms a ground path as depicted).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 3, Hirose teaches wherein the vertical portion has a first recess in a top end (Fig. 8A-B, vertical portion of shutter #49 comprises a recess holding seal 

Regarding claim 6, Hirose teaches wherein the at least one fixed portion of the conductance liner (Fig. 6, #50 is fixed) has a first horizontal portion at a top of the process chamber (see annotated Fig. 6 below) and a first vertical portion (see below, vertical portion “FP”) and the movable portion of the conductance liner (Fig. 6, shutter #49) has a second vertical portion (see below, vertical portion “MP”) and a second horizontal portion (see below), the second vertical portion configured to interact with the first vertical portion when the movable portion is raised (see Fig. 6 and 8B, upper end of #49 contacting lower end of #50) and the second horizontal portion configured to interact with an edge ring when the movable portion is raised (see Fig. 6 and 8B, portion of #49 contacts #56 through seal #66) to complete an RF ground return path within the process chamber (see Fig. 8B, forms ground path as depicted).


    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 7, Hirose teaches wherein the second vertical portion (see below, vertical portion “MP”) has a first recess in a top end (see Figs. 6 and 8A-B, recess with seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal #61 to electrically connect #49 to #50) and the second horizontal portion has a second recess in a top surface of an end distal to the second vertical portion (see below) with a second RF gasket in the second recess (see Fig. 8B, horizontal portion with recess for seal #66; [0062]: seal electrically connects #56 to #49).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 9, Hirose teaches wherein the lifting assembly utilizes a pneumatic drive to vertically move the actuator ([0058] and Figs. 6-7, air cylinder #52 drives the shutter #49 vertically).

Regarding claim 11, Hirose teaches an apparatus for processing substrates ([0051] and Figs. 6-7, entirety), comprising: 
a conductance liner ([0056] and Fig. 6, deposit shield #50) configured to surround a process volume in a process chamber ([0052] and Fig. 6, chamber #41) to confine plasma (Fig. 6, as plasma is generated in the volume above substrate #46, the plasma would be confined away from the exterior walls) and provide an RF ground return path ([0062] and Fig. 8B, forms a ground path as depicted), the conductance liner having:14 
990863_1PATENTAttorney Docket No.: 44017947US1at least one first portion configured to be fixed in the process chamber (see annotated Fig. 6 below, first horizontal portion and vertical portion “FP” of shield #50); and 
a second portion (see annotated Fig. below, vertical portion “MP” and second horizontal portion of movable shutter #49) configured to be movable within the process chamber in a vertical direction (see Figs. 6-7, arrows denoting movement of shutter #49) to expose a substrate transfer slot in a wall of the process chamber ([0058] and Fig. 6, shutter #49 raises/lowers to open carrier port #47 for substrate transfer), the second portion configured to provide a portion of the RF ground return path when in a raised position and electrically interacting with the at least one first portion ([0062] and Fig. 8B, forms a ground path as depicted when #49 and #50 are in contact).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 12, Hirose teaches wherein the at least one first portion ([0056] and Fig. 6, deposit shield #50 with portions as depicted below) has a first horizontal portion (see below) and the second portion ([0056] and Figs. 6-7, movable shutter #49) has a vertical portion and a second horizontal portion (see below), the vertical portion configured to interact with the first portion when the second portion is raised (see Fig. 8B, vertical portion of shutter #49 interacting with upper portion of shield #50) and the second horizontal portion configured to interact with a ground (Fig. 8B, second horizontal portion of #49 contacts shield #50 to an electrical ground) when the second portion is raised to complete the RF ground return path within the process chamber (see Fig. 8B).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 13, Hirose teaches wherein the vertical portion has a first recess in a top end (Fig. 8A-B, vertical portion of shutter #49 comprises a recess holding seal #61) with a first RF gasket in the first recess ([0060] and Fig. 8A-B, spiral seal #61 to electrically connect #50 to #49) and the second horizontal portion has a second recess in a top surface of an end distal to the vertical portion (Fig. 8B, horizontal portion of #49 comprising a recess for spiral seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 to electrically connect #56 to #49).

Regarding claim 14, Hirose teaches wherein the first RF gasket or the second RF gasket is stainless steel ([0060]: seal #61 made from metal, such as stainless – the Examiner is not aware of any other metal or alloy described as “stainless”).

Regarding claim 17, Hirose teaches wherein the at least one first portion ([0056] and Fig. 6, deposit shield #50 with portions as depicted below) has a first horizontal portion (see below) connected to a first vertical portion (see below, vertical portion “FP”) 

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Regarding claim 18, Hirose teaches wherein the second vertical portion has a first recess in a top end (Figs. 8A-B, recess of shutter #49 with seal #61) with a first RF gasket in the first recess ([0060] and Figs. 8A-B, spiral seal #61 forming an electrical connection) and the second horizontal portion has a second recess in a top surface of an end distal to the second vertical portion (Fig. 8B, recess of shutter #49 with seal #66) with a second RF gasket in the second recess ([0062] and Fig. 8B, spiral seal #66 forming an electrical connection).

    PNG
    media_image1.png
    385
    323
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214), as applied to claims 1-3, 6-7, 9, 11-14, and 17-18 above, and further in view of Hemker (US Pub. 2004/0011467), with Choi (US Pub. 2006/0032586) as an evidentiary reference.
The limitations of claims 1-3, 6-7, 9, 11-14, and 17-18 are set forth above.
Regarding claim 8, Hirose does not teach wherein the actuator has at least a portion that is non-conductive and configured to electrically isolate the movable portion of the conductance liner.
However, Hemker teaches wherein internal chamber components are coated with silicon carbide (Hemker – [0089]: SiC coating provided on chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the internal portions of the driving shaft of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07. Choi teaches wherein silicon carbide is an electrically insulating material (Choi – [0041]).
As such, modified Hirose would teach wherein the actuator (Hirose - [0058] and Figs. 6-7, shaft #51) has at least a portion that is non-conductive (Hirose – Fig. 6, internal portion of #51 coated with SiC, as taught by Hemker) and configured to electrically isolate the movable portion of the conductance liner (see Fig. 6, shutter #49 attached to shaft #51 would be electrically isolated if shaft #51 were coated with SiC).

Regarding claim 10, Hirose does not teach wherein at least a portion of the conductance liner is polysilicon, silicon, silicon carbide, single crystal silicon, or silicon carbide coated aluminum (Hirose teaches wherein deposit shield #50 is made of a conductive material such as aluminum – [0056]).
However, Hemker teaches wherein a portion of a conductance liner is silicon carbide coated aluminum (Hemker – [0089]: SiC coating provided on aluminum chamber surfaces).
Hirose and Hemker both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to apply a silicon carbide coating over the aluminum conductance liner of Hirose since Hemker teaches such a material is resistant to plasma processing/reactant gas chemistries (Hemker – [0089]). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 19, Hirose does not teach wherein at least a portion of the conductance liner is polysilicon, silicon, silicon carbide, single crystal silicon, or silicon carbide coated aluminum.
However, Hemker teaches wherein a portion of a conductance liner is silicon carbide coated aluminum (Hemker – [0089]: SiC coating provided on aluminum chamber surfaces).


Alternatively, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Pub. 2004/0149214), as applied to claims 1-3, 6-7, 9, 11-13, and 17-18 above, and further in view of Chen (US Patent 6,872,281).
The limitations of claims 1-3, 6-7, 9, 11-13, and 17-18 are set forth above.
Regarding claim 14, alternatively, Hirose does not explicitly teach wherein the first RF gasket or the second RF gasket is stainless steel ([0060]: seal #61 made from metal, such as stainless, but does not specifically name steel).
However, Chen teaches wherein an RF gasket for an RF return path comprises stainless steel (Chen – col. 6, line 43-44 and Fig. 1, RF gasket #21).
Hirose and Chen both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the seal of Hirose out of stainless steel, since Chen teaches such a material is commonly utilized for RF gaskets (Chen – col. 6, line 43-44). Additionally, it has been held that the selection of a known material based .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohkase (US Patent 6,111,225) teaches an apparatus with a movable ring member (Fig. 2). Schoepp (US Patent 6,170,429) teaches an apparatus with upper and lower liners (Figs. 2A-B). Brown (US Patent 6,652,713) teaches an apparatus with flexible ground strap and upper shield (Fig. 6). Aoki (US Pub. 2004/0159286) teaches an apparatus with movable susceptor and static ground path plate (Fig. 1). White (US Pub. 2006/0060302) teaches a movable susceptor with wall-mounted grounding structures (Figs. 3A-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718